
	
		I
		112th CONGRESS
		2d Session
		H. R. 5850
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Sherman (for
			 himself, Mr. Poe of Texas,
			 Ms. Ros-Lehtinen,
			 Mr. Towns,
			 Mr. Rangel,
			 Mr. Engel,
			 Mr. Rothman of New Jersey,
			 Mr. Pascrell,
			 Ms. Berkley,
			 Mr. Schock,
			 Ms. Hirono,
			 Mr. Holt, Mr. Grimm, and Mr.
			 Dold) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the inclusion of Israel in the visa waiver
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Visa Waiver for Israel Act of
			 2012.
		2.Israel designated
			 as a program country for visa waiver program
			(a)In
			 generalBeginning on the date
			 described in subsection (c), Israel shall be deemed a program country for
			 purposes of section 217 of the Immigration and Nationality Act (8 U.S.C.
			 1187).
			(b)Exemption from
			 application of certain requirementsIn the case of Israel, section 217(c)(2)(A)
			 of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)(A)) does not
			 apply.
			(c)Effective date;
			 compliance requirementsThe
			 date described in this subsection is the date that the Secretary of Homeland
			 Security, in consultation with the Secretary of State, determines that Israel
			 has complied with the following:
				(1)The government of Israel has entered into
			 an agreement with the Government of the United States to report, or make
			 available through Interpol or other means as designated by the Secretary of
			 Homeland Security, to the United States Government information about the theft
			 or loss of passports within a strict time limit and in a manner specified in
			 the agreement.
				(2)The government of Israel has entered into
			 an agreement with the Government of the United States to share information
			 regarding whether citizens and nationals of Israel traveling to the United
			 States represent a threat to the security or welfare of the United
			 States.
				(3)The government of Israel cooperates with
			 the Government of the United States on counterterrorism initiatives,
			 information sharing, and preventing terrorist travel, and the Secretary of
			 Homeland Security and the Secretary of State determine that such cooperation
			 will continue.
				(4)The government of Israel issues all new and
			 reissued passports with biometric identifiers as described in section 303 of
			 the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C.
			 1732).
				(5)The government of Israel has made every
			 reasonable effort, without jeopardizing the security of the State of Israel, to
			 ensure that reciprocal privileges are extended to all United States citizens.
				
